Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dwayne Alex McCaskey appeals the district court’s order dismissing his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. McCaskey, No. 2:10-cr-00016-BO-2 (E.D.N.C. Oct. 15, 2013); see also United States v. Foote, 784 F.3d 931, 2015 WL 1883538 (4th Cir. Apr. 27,- 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.